Citation Nr: 0024106	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury including arthritis and degenerative disc disease 
(DDD). 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.  He also was noted to have subsequently served 
in the United States Army Reserve until May 1960.  He is not 
shown to have had active duty training. 

The issues on appeal arose from an August 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO denied entitlement to 
service connection for residuals of a back injury including 
arthritis and DDD, bilateral hearing loss, and otitis media 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of a back injury including arthritis and DDD, bilateral 
hearing loss and otitis media are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims for service connection for residuals of a back 
injury including arthritis and DDD, bilateral hearing loss 
and otitis media are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the claims file shows that the veteran's service 
medical records could not be located and are believed to have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC) in 1973.  Moreover, the NPRC noted that 
physical examinations could not be reconstructed and that 
there were no records from the Office of the Surgeon General 
(SGO) of the Department of the Army on file.  Attempts by the 
RO to obtain alternative service records included a request 
for medical records at the veteran's local reserve unit.  
However, the request was returned as undeliverable at the 
address indicated.  (The RO sent the letter to the address 
given by the unit in other correspondence of record.)

An available service record is a driver qualification record 
dated in June 1957.  A limited physical evaluation revealed 
that the veteran's hearing acuity was 20/20, bilaterally at 
that time.  

A November 1958 physical and mental status on release from 
active duty showed his physical profile (PULHES) at date of 
separation was 112111 C.  

A letter dated in May 1959 from a United States Army Reserve 
Unit shows that the veteran's reserve obligations began at 
the end of the month.  

In May 1960 the veteran was discharged from the Army 
Reserves.  He was found physically disqualified for continued 
active participation in the Reserve program because of 
physical defect which was not considered to be remediable 
within one year.  The physical defect was diagnosed as 
suppurative otitis media.  He was not shown to have had 
active duty for training.  

Private medical records apparently show the veteran was first 
seen in December 1965 for a two day onset of low back pain.  
He noted an injury in 1955.  He noted low back discomfort for 
a couple of days without radiation.  Following an objective 
examination the examiner indicated he had a low back 
syndrome, probably DDD with an acute exacerbation.  In June 
1974 he was seen for otitis infection of the right ear.  In 
January 1990 he was seen for sciatic nerve irritation.  

A private medical history questionnaire in February 1990 
shows the veteran's chief complaint was a one month history 
of low back pain.  He was self employed.  He noted that 
lifting pipes aggravated his condition.  He indicated that 
his back condition was not due to an accident.  He noted 
having a similar problem two years earlier.  On objective 
examination he had radiation into the left leg.  He indicated 
that the back problem two years earlier was not like the 
present episode.  Diagnoses were lumbar syndrome and sciatic 
radiculitis.  

A private medical history questionnaire dated in September 
1994 shows the veteran complained of the onset of low back 
pain for one week.  He stated that his condition was not 
accident related.  He associated his back condition to being 
an "old man."

In December 1994 the veteran was seen for ear complaints 
associated with otitis externa.  

In January 1996 the veteran first filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension claiming 
entitlement to service connection for hearing loss, residuals 
of a back injury and otitis media.  In an attached document 
he reported having a C profile going into the service.  He 
stated that in 1957, while stationed in Germany, he hurt his 
back and was told he needed surgery as he had a decaying 
disk.  He recorded that in 1960 he was not found physically 
fit for service and was discharged.
In a statement dated in January 1996 the veteran's wife noted 
he was recently treated for burns.  

In a statement dated in March 1996 the veteran reported 
having injured his back (tailbone) in service.  He reported 
that following service his back impairment limited his 
employment capabilities to working as a salesman or as self-
employed for 34 years.

Recent responses from United Regional Health Care System 
(formerly Bethania Regional Health Care Center) and Wichita 
General Hospital were negative for pertinent treatment 
records.  

In March 1998 the veteran and his spouse provided oral 
testimony before a Hearing Officer at the RO.  A copy of the 
hearing transcript (T.) is on file.  The veteran reported 
having injured his back in service when he fell backwards out 
of his chair and landed on his tailbone.  T-4.  He testified 
to having been taken to a nurse who asked a number of 
questions to which he responded he would be "alright".  T-
4.  He stated that the next morning he went to the infirmary 
in a bent over position because he was unable to move.  T-4.  
He related that X-rays were taken, and he was told that his 
tailbone was cracked.  T-4.  He stated that surgery was 
recommended, but he declined.  T-4.  He reported having 
stayed in the hospital for a day and a half, and then having 
been discharged from the hospital.  T-4.  He was given a C 
type profile.  T-5.  He thought the accident occurred in 
1958, and approximately from three to six months before 
separation from service.  T-5.  

The veteran testified that he was rejected from the Reserves 
because of his back injury.  T-6.  It was stated that there 
might be some confusion over the dates of treatment for a 
back problem immediately following service, and that VA had 
attempted to contact Bethania Regional Hospital.  T-6.  He 
also suggested Wichita General Hospital.  T-6.  He thought he 
was first treated after service somewhere in early in 1959.  
T-6.  

The veteran testified that with respect to his claim of 
service connection for ear infections, he had recurring type 
otitis media ear infections when he went in the service.  T-
7-8.  He reported having ear infections prior to service.  T-
8.  

The veteran stated that during service he went to the 
infirmary multiple times for treatment of ear infections.  T-
8.  He stated that his ear infection problem did not get any 
better in service.  T-8.  He reported having developed a 
hearing loss problem in service.  T-8.  He related having 
been treated with ear drops and penicillin for ear infections 
in service.  T-8.  He reported that he had had ear problems 
ever since he was born or as a child, and that after service 
his ear problems were no greater than when he was born.  T-9.  
He traced the onset of hearing loss to service.  T-10.  

The veteran clarified the point that he did not have any 
hearing loss problem prior to service.  T-10-11.  He 
mentioned his exposure to cannons.  T-10.  He reported that 
immediately following separation from service he sought 
treatment for back problems at Bethania Hospital and Wichita 
General.  T-13.  He reported that his private doctor referred 
him to a doctor who showed him how to do exercises.  T13-14.  
He did not know the name of the doctor.  

In February 2000 the veteran and his spouse provided oral 
testimony before a hearing officer at the RO.  A copy of the 
hearing transcript is on file.  The veteran submitted a two 
page document entitled "The Physical Profile Serial 
System."  He essentially presented similar argument as noted 
in statements and testimony of record with respect to claims 
of service connection for residuals of a back injury and 
hearing loss.  He reported that he was first diagnosed with 
otitis media in service during 1957 or 1958.  T-2.  He 
testified that he had had no ear problems prior to service, 
nothing more than a "baby" had.  T-13. 


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000).



The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required when the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

If the disability is osteoarthritis or sensorineural hearing 
loss, and manifested to a compensable degree within one year 
following separation from active duty, service connection may 
be granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Impaired hearing shall be considered a disability when the 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  
38 C.F.R. § 3.385 (1999).



The Board notes that audiometry testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz); the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991).  Under 38 
U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

There is no presumption of soundness at entrance into ACDUTRA 
because veteran status is not afforded an individual for such 
type of service. Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111 (West 1991).  Under 
38 U.S.C.A. § 101(2) a "veteran" is a person who served in 
active military, naval, or air service.

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Court has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology to meet the burden of 
showing that the claim is well grounded.  Voerth v. West, 13 
Vet. App. 117 (1999).




Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to the determination of well-
groundedness), and Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (as to determination of whether there is new and 
material evidence for purposes of reopening a claim), because 
a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Residuals of a back injury including 
arthritis and degenerative disc disease

The record shows that the veteran's service medical records 
were apparently destroyed in a fire at the NPRC in 1973.  The 
NPRC noted that physical examinations could not be 
reconstructed and that there were no SGO records on file.  
Attempts by the RO to obtain alternative service records 
including medical records at the veteran's local reserve unit 
were unsuccessful.  Available service records show that a 
November 1958 physical and mental status on release from 
active duty showed his physical profile (PULHES) was listed 
as "112111 C".  

The Board recognizes that the physical profile serial system 
(AR 40-503) as noted on the document submitted by the veteran 
at the hearing in February 2000 shows that in this system the 
human functions are considered under six factors, each factor 
being designated by a letter, the significance of which is as 
follows:

"P"-Physique or general capacity.
"U"-Upper extremities.
"L"-Lower extremity.
"H"-Hearing and ear disease defects.
"E" -Eyes (disease or defects) and 
visual acuity.
"S"-Neuropsychiatry.

Each of the factors, represented by the letters P-U-L-H-E-S 
are given a separate grade: 1, 2, 3, or 4, according to the 
individual's functionality in the factor.  Number 1 
represents higher than average efficiency with minimal or no 
physical defect.  Number 2 indicates an average efficiency 
with a mild physical defect.  Number 3 represents a below 
average efficiency with a moderate physical defect; it must 
not prevent the performance of some military duty in a 
satisfactory manner and must not be progressive in nature.  
Number 4 indicates an individual with poor efficiency due to 
marked physical defect, he is not acceptable for military 
service.  Id.

An individual with a "C" category profile is acceptable for 
military service, but because of his physical defect may 
require that some consideration may be given to his 
assignment.  An individual with a "C" category may be sent 
overseas but it is not intended that he should be used in 
combat.  

A November 1958 physical and mental status on release from 
active duty showed the veteran's physical profile (PULHES) at 
date of separation was 112111 C.  The profile suggested a 
mild physical defect in the lower extremities for which 
entitlement to service connection has not been claimed nor is 
the topic for appellate consideration.  There is no 
indication of a back problem noted as of separation from 
active duty.

Significantly, the Board notes that while the veteran claims 
that he was rejected from subsequent reserve service due to a 
back disability incurred during regular active service, the 
available reserve records show that he was discharged from 
the reserves in May 1960 for other than a back disability.

Importantly, the Board notes that the postservice medical 
evidence of record first shows the presence of low back 
symptoms variously diagnosed including low back syndrome with 
DDD with an acute exacerbation, lumbar syndrome and sciatic 
radiculitis dating from December 1965, years following 
separation from active duty.  When the veteran was seen for 
low back pain in December 1965 he related only a two day 
onset of symptoms.  In February 1990 he complained of a one 
month history of low back pain.  He indicated that his back 
condition was not due to an accidental injury.  When he was 
seen in September 1994 for the onset of low back pain for one 
week, he noted that his condition was not accident related.  
He associated his back condition with old age.

The Board recognizes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, and 
the veteran is competent to provide evidence of symptoms.  
Savage, 10 Vet. App. at 496.  

However, medical evidence is required to provide a medical 
nexus between his current condition and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117 
(1999).  Thus, for a well-grounded claim, there must be 
competent medical evidence to provide a relationship between 
his current disability and either an in-service injury or his 
continuous symptomatology.  Id.

Following a comprehensive review of the record the Board 
notes that while the veteran may have injured his back in 
service, such injury is not shown to have been more than 
transient in nature as no reference to any pertinent back 
defect was noted on the November 1958 physical examination on 
release nor on the pertinent reserve records following 
separation.  

The Board points out that the private medical evidence first 
showing evidence of a low back disability variously diagnosed 
dates years following service separation, without any 
competent medical evidence of a nexus with service or 
continuous symptomatology.  The Board notes that when the 
veteran was seen in September 1994 for low back pain, he 
related his back condition to old age and not to any 
inservice injury. 

While the veteran presently maintains that he has a back 
disability stemming from injury in service, the Board notes 
the Court has held that a lay person is competent to testify 
as to facts within his or her own observation and 
recollection, such as visible symptoms, but such lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has residuals of a back injury including DDD and 
arthritis related to service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).




As competent medical evidence of a back disorder linked to 
service or continuous symptomatology has not been presented, 
the veteran's claim is not well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1999); Voerth v. West, 13 Vet. App. 117 (1999). 

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for chronic residuals of a back injury 
including arthritis and DDD is denied.  Edenfield v. Brown, 6 
Vet. App. 432 (1994).


Bilateral hearing loss

A comprehensive review of the available service records show 
that the veteran's hearing was normal bilaterally on an 
examination undertaken in service in June 1957, for driver 
qualification purposes.  Significantly, there was no evidence 
of hearing loss noted on a November 1958 physical and mental 
status evaluation on release from active duty.  

The number 1 for H essentially represented no hearing defect.  
Significantly, the subsequent reserve records were silent for 
hearing loss.  Also, the Board points out that the private 
medical evidence dating between the mid 1960's and mid 1990's 
are similarly silent for competent medical evidence of 
hearing loss as contemplated under the provisions of 
38 C.F.R. § 3.385. 

Since the record does not presently demonstrate competent 
medical evidence of a current hearing loss disability, the 
veteran's claim of service connection for hearing loss is not 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

While the veteran maintains that he has hearing loss stemming 
from service, the Board points out the Court has held that a 
lay person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, but 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case the veteran is not 
shown to have the requisite specialized medical training or 
experience to make such a diagnosis.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a bilateral hearing loss related to service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for bilateral hearing loss is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).


Otitis media.

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  At the outset, while he 
initially indicated at a hearing in March 1998 that he had a 
long history of recurring ear infections prior to entry into 
service, this testimony standing alone, without supporting 
competent medical evidence fails to rebut the presumption of 
soundness at service entrance.  See, 38 U.S.C.A. § 1111, 1137 
(West 1991); Espiritu.  The Board is mindful that the veteran 
later denied having had any significant ear infection problem 
prior to service.  He reported that otitis media was first 
diagnosed in service in 1957 or 1958.  

Moreover, the Board recognizes that the available competent 
medical evidence fails to support the presence of an 
established otitis media process prior to service.  



In fact, the available competent medical evidence fails to 
show an otitis media process during service.  The Board 
points out that an otitis media process or ear infection 
problem was not recorded on the limited physical examination 
in June 1957 which included the veteran's ears.  
Significantly, there was no evidence of an otitis media or 
ear infection process recorded on a November 1958 physical 
and mental status evaluation on release from active duty.  
Importantly, the number 1 for H essentially represented no 
evidence of ear disease or related ear defect. 

The available records show that in May 1959, the veteran 
entered the reserves and was subsequently discharged from the 
reserves in May 1960, for suppurative otitis media.  There is 
no indication that the veteran had active duty training 
during his limited reserve service.  In other words, 
suppurative otitis media was not shown to have had its onset 
or undergone aggravation during a period of active duty 
training.  

The Board points out that service connection may be granted 
only for injury incurred or aggravated by inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131.  Since 
suppurative otitis media represents a disease process and not 
an injury, the fact that it was present during a period of 
inactive duty training is of no probative value in 
establishing entitlement to service connection based on the 
veteran's inactive reserve duty. 

Importantly, the Board notes that the post service evidence 
dating between the mid 1960's and mid 1990's referring to 
isolated episodes of otitis infections in June 1974 and 
December 1994 are without competent medical evidence of a 
current chronic otitis media process with nexus to active 
duty or continuing symptoms.  

The Board points out that when the veteran was last seen in 
December 1994, his ear symptoms were solely related to an 
otitis externa process shown for the first time and medically 
recognized as a separate and distinct otitis process from 
otitis media.  See, 38 C.F.R. Part 4, Diagnostic Codes 6200 
(chronic suppurative otitis media), 6201 (nonsuppurative 
otitis media) and 6210 (chronic otitis externa).  
The record lacks competent medical evidence of a current 
chronic otitis media process.  As competent medical evidence 
of a current chronic otitis media process with a nexus to the 
veteran's recognized active service or to continuous symptoms 
has not been presented, the veteran's claim is not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1999); Voerth v. 
West, 13 Vet. App. 117 (1999); Rabideau v. Derwinski, 2 Vet. 
App 141, 143 (1992).

While the veteran maintains that he has a chronic otitis 
media process stemming from active duty, the Board points out 
the Court has held that a lay person is competent to testify 
as to facts within his own observation and recollection, such 
as visible symptoms, but not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case 
the veteran is not shown to have the requisite specialized 
medical training or experience to make such a diagnosis.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has otitis media related to service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for otitis media is denied.  Edenfield 
v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  38 
U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1999).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for residuals of a back injury including DDD and arthritis, 
bilateral hearing loss, and otitis media are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claims.


ORDER

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for residuals of a back 
injury including arthritis and DDD, bilateral hearing loss, 
and otitis media, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

